Case 1:19-cv-04470-RRM-PK Document 24 Filed 10/04/19 Page 1 of 1 PageID #: 108



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

WILHELMINA NICOMEDEZ,
                                                                    NOTICE OF
                                             Plaintiff,            APPEARANCE
                        -against-

THE CITY OF NEW YORK, a municipal entity,                            19-CV-4470
NYS TROOOPER THADDEUS WROBLEWSKI,                                    (RRM) (PK)
NYPD DETECTIVE JOHN PETZOLT, NYPD PO
ATKINSON, NYPD PO RIVAS, NYPD PO LaCLAIR,
NYPD PO JANE DOES 1-5, and NYPD SUPERVISING
OFFICERS RICHARD ROE 1-5,

                                          Defendants.


       PLEASE TAKE NOTICE that the undersigned attorney hereby certifies that he is

admitted to practice before this Court, and appears as counsel in this action on behalf of

defendant Thaddeus Wroblewski.

Dated: Albany, New York
       October 4, 2019
                                            LAW OFFICE OF JEFFREY P. MANS

                                            By:

                                            /S/   Jeffrey P. Mans
                                            Jeffrey P. Mans, Esq.
                                            Bar No. JM9929
                                            Attorney for Defendant Wroblewski
                                            P.O. Box 11-282
                                            Albany, New York 12211-0282
                                            (518) 265-4135
                                            ADKHIGHLANDER@GMAIL.COM




 cc: All Attorneys of Record (via ECF)
